Citation Nr: 0503060	
Decision Date: 02/08/05    Archive Date: 02/22/05

DOCKET NO.  00-24 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
bronchiectasis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had active service from July 1966 to January 
1968.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from an August 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico, which denied the claim of entitlement to an 
evaluation in excess of 30 percent for bronchiectasis.  The 
veteran filed a timely notice of disagreement, and the RO 
issued a statement of the case (SOC) in November 2000.  In 
December 2000, the veteran perfected her appeal, and the 
claim was subsequently certified to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Initially, a review of the record reflects that the RO has 
not issued an evidence development letter consistent with the 
notice requirements of the VCAA (although the record does 
contain notice of the VCAA issued from the Board to the 
veteran in February 2003).  The United States Court of 
Appeals for Veteran Claims (Court) has indicated that section 
5103(a), as amended by the VCAA, and § 3.159(b), as recently 
amended, require VA to inform a claimant of which evidence VA 
will provide and which evidence claimant is to provide.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  
Accordingly, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).  

On remand, the RO will have the opportunity to ensure that 
the procedural steps taken in this case have fully comported 
with recent changes in law, as interpreted by the courts.  
See, the Veterans Claims Assistance Act of 2000 (VCAA), 
Public Law No. 106-475, 114 Stat. 2096 (2000); VA's 
regulations implementing the VCAA, at 66 Fed. Reg. 45,620 
(Aug. 29, 2001); codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003)); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).  

Substantively, the veteran's representative urges that a VA 
examination should be scheduled in order to assess the 
current symptomatology and severity associated with the 
veteran's bronchiectasis, arguing that the evidence on file 
used for rating was neither current nor accurate for VA 
rating purposes.

The claims folder reflects that the veteran's most recent 
pulmonary function testing was conducted in August 2001 and 
December 2002.  A VA medical record dated in February 2003 
reveals that rales in the left mid posterior lung field base 
were present.

The veteran was scheduled for a VA respiratory examination in 
March 2004 for which she failed to report.  The records on 
file indicate that the veteran had transportation problems at 
that time, causing her to miss, cancel and/or reschedule 
several appointments made around that time.  According to a 
November 2004 statement, the veteran is now able and willing 
to report for a VA examination.  The Board believes that such 
an examination would prove helpful in assigning the 
appropriate disability evaluation and that moreover, the 
scheduling of an additional respiratory examination, 
including pulmonary function testing, is warranted in order 
to comply with the duty to assist.

Additional evidentiary development is warranted in this case.  
The veteran has mentioned that she applied for vocational 
rehabilitation from VA but was denied in September 2000, in 
part, due to her respiratory disorder.  The claims folder 
currently before the Board does not include the vocational 
rehabilitation folder and that will be requested.  In 
addition although VA medical records current through February 
2004 are on file, the Board will request VA medical records 
dated from March 2004 forward.  


Accordingly, the matter on appeal is remanded for the 
following actions:

1.  The RO should issue to the veteran a 
letter informing her of the enactment of 
the VCAA and explaining its provisions, 
and should assure that the correspondence 
complies with all VCAA notice and 
assistance requirements, under 38 
U.S.C.A. §§ 5102, 5103, 5103A (West 
2002), as well as any other controlling 
legal authority.  

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers who have treated 
her for her respiratory disorder, to 
include any pulmonary function testing 
performed, dated between 2003 and 2005.  
After securing the necessary release(s), 
the RO should obtain those records that 
have not previously been associated with 
the veteran's VA claims folder.  The RO 
should notify the veteran if identified 
records are unavailable.

3.  Make arrangements to obtain the 
veteran's treatment records for her 
pulmonary disorder, to include any 
pulmonary function testing conducted, 
from the Albuquerque, New Mexico VAMC, 
dated since March 2004.

4.  Obtain the veteran's vocational 
rehabilitation file (or a copy of same) 
and associate it with the veteran's 
claims folders.   

5.  The veteran should be scheduled for a 
pulmonary examination.  All necessary 
tests, including pulmonary function tests 
(PFTs), should be conducted.  The 
examination should comply with the rating 
criteria for evaluating bronchiectasis.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purpose of this REMAND is to obtain additional 
information and comply with due process considerations.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




